Edward A. Murphy
MURPHY LAW OFFICES, PLLC
127 N. Higgins, Ste. 207
Missoula, MT 59802
Phone: (406)728-2671
Fax: (866)705-2260
Email: rusty@murphylawoffices.net
Attorney No. 1108
Attorney for Defendant


                             UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF MONTANA


In re:

RICHARD T. SHEEHAN,                                           Case No. 20-20054

               Debtor.



SHELLI R. FRAZIER, et al.,

               Plaintiffs,

              v.                                            Adversary No. 20-02005

RICHARD T. SHEEHAN,

               Defendant.




                         CONSENT TO ENTRY OF FINAL JUDMGNET

         Comes now the Defendant and consents to entry of final judgment in this adversary

proceeding by the Bankruptcy Court.

         Dated this 7th day of Ausgust, 2020.
                                                           MURPHY LAW OFFICES, PLLC

                                                           /s/Edward A. Murphy

                                 CERTIFICATE OF SERVICE

      I hereby certify under penalty of perjury that I served the foregoing Consent to Entry of
Judgment on the 7th day of August, 2020, on the following persons in the manner indicated:

       Cory Laird
       Jane Cowley
       Via ECF



                                                 /s/Edward A. Murphy
